Exhibit 10.4


CAESARS ENTERTAINMENT CORPORATION
2012 PERFORMANCE INCENTIVE PLAN
FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made by and
between Caesars Entertainment Corporation, a Delaware corporation (the
“Corporation”), and ___________________ (“Participant”) on the date set forth on
the final page of this Agreement. Any capitalized terms not otherwise defined in
this Agreement shall have the definitions set forth in the Plan.


WHEREAS, the Corporation has adopted the Caesars Entertainment Corporation 2012
Performance Incentive Plan (as the same may be amended from time to time in
accordance with its terms, the “Plan”), pursuant to which Restricted Stock Units
may be granted; and


WHEREAS, the Administrator has determined that it is in the best interests of
the Corporation and its stockholders to grant the Restricted Stock Units
provided for herein to Participant subject to the terms set forth herein.


NOW, THEREFORE, the parties hereto, for themselves, their successors and
assigns, hereby agree as follows: 


1.    Grant of Restricted Stock Units.


(a)    Grant. The Corporation hereby grants to Participant, on the Date of Grant
(set forth on the final page of this Agreement) the number of Restricted Stock
Units set forth on the final page of this Agreement (the “RSUs”), on the terms
and conditions set forth in this Agreement and as otherwise provided in the
Plan. Each RSU represents the right to receive payment in respect of one share
of Common Stock of the Corporation (a “Share”) as of the Settlement Date (as
defined below), subject to the terms of this Agreement and the Plan. The RSUs
are subject to the restrictions described herein, including forfeiture under the
circumstances described in Section 4 hereof. The RSUs shall vest and become
nonforfeitable in accordance with Section 2 and Section 4 hereof.


(b)    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Administrator from time to time pursuant to the Plan. The Administrator
shall have final authority to interpret and construe the Plan and this Agreement
and to make any and all determinations under them, and its decisions shall be
binding and conclusive upon Participant and his or her legal representative in
respect of any questions arising under the Plan or this Agreement.


(c)    Acceptance of Agreement. In order to accept this Agreement, Participant
must indicate acceptance of the RSUs and acknowledgment that the terms of the
Plan and this Agreement have been read and understood by signing and returning a
copy of this Agreement as instructed by the Corporation. By accepting this
Agreement, Participant consents to the electronic delivery of prospectuses,
annual reports and other information required to be delivered by Securities and
Exchange Commission rules (which consent may be revoked in writing by
Participant at any time upon three business days’ notice to the Corporation, in
which case subsequent prospectuses, annual reports and other information will be
delivered in hard copy to Participant).


2.        Vesting. Except as may otherwise be provided herein, subject to
Participant’s continued employment with the Corporation or one of its
Subsidiaries (in accordance with Section 4 herein and the terms of the Plan),
the RSUs shall become vested on the dates set forth on the final page of this
Agreement.


3.        Settlement. The obligation to make payments and distributions with
respect to RSUs shall be satisfied through the issuance of one Share for each
vested RSU (the “settlement”), and the settlement of the RSUs may be subject to
such conditions, restrictions and contingencies as the Administrator shall
determine. The RSUs shall be settled as soon as practicable after the RSUs vest,
but in no event later than March 15 of the year following the calendar year in
which the RSUs vested (as applicable, the “Settlement Date”). Notwithstanding
the foregoing, the payment dates set forth in this Section 3 have been specified
for the purpose of being exempt from the provisions of Section 409A of the Code.


4.        Termination of Employment or Service. Except as otherwise provided in
an employment agreement (or similar agreement) between Participant and the
Corporation or any of its Subsidiaries in effect on the Date of Grant or as set
forth on the final page of this Agreement , if Participant’s employment or
service with the Corporation or any Subsidiary, as applicable, terminates for
any reason, then the unvested portion of the RSUs shall be cancelled immediately
and Participant shall immediately forfeit any rights to the RSUs subject to such
unvested portion.


5.        Adjustments; Acceleration.


(a)    Adjustments. In the event of any change in the outstanding shares of
common stock of the Corporation by reason of a recapitalization,
reclassification, reorganization, stock split, reverse stock split, combination
of shares, stock dividend, extraordinary dividend distribution or other
transaction set forth in Section 7.1 of the Plan or similar transaction, the
Administrator shall adjust, in a manner deemed equitable by the Administrator in
accordance with the terms of Plan, in its sole discretion, the number of RSUs
held by Participant under this Agreement.


(b)    Acceleration of Vesting. In the event of a transaction described in
Section 7.2 of the Plan, the Administrator shall cause the vesting date of the
RSUs to accelerate in accordance with the requirements of Section 7.2 of the
Plan.


6.        No Rights as a Stockholder. Except as set forth in the Plan, neither
Participant nor any person claiming through Participant shall be, or have any
rights or privileges of, a stockholder of the Corporation in respect of shares
issuable pursuant to RSUs granted hereunder until the Shares have been delivered
to Participant.


7.        Compliance with Legal Requirements.


(a)    Generally. The granting and settlement of the RSUs, and any other
obligations of the Corporation under this Agreement, shall be subject to all
applicable federal, provincial, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. The Administrator shall have the right to impose such
restrictions or delay the settlement of the RSUs as it deems necessary or
advisable under applicable federal securities laws, the rules and regulations of
any stock exchange or market upon which the Shares are then listed or traded,
and/or any blue sky or state securities laws applicable to the Shares; provided
that any settlement shall be delayed only until the earliest date on which
settlement would not be so prohibited. Participant agrees to take all steps the
Administrator or the Corporation determines are necessary to comply with all
applicable provisions of federal and state securities law in exercising his or
her rights under this Agreement.
    
(b)    Tax Withholding. All distributions under the Plan shall be subject to
Participant satisfying any applicable federal, state, local and foreign tax
withholding obligations. The Corporation shall have the power and the right to
require Participant to remit to the Corporation or deduct or withhold from all
amounts payable to Participant in connection with the RSUs or otherwise, an
amount sufficient to satisfy any applicable taxes required by law. Further, the
Corporation may permit or require Participant to satisfy, in whole or in part,
the tax obligations by withholding Shares that would otherwise be received upon
settlement of the RSUs.


8.    Miscellaneous.


(a)    Transferability. The RSUs may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant other
than by will or by the laws of descent and distribution, pursuant to a qualified
domestic relations order if approved or ratified by the Administrator or as
otherwise permitted under Section 5.7.2 or 5.7.3 of the Plan.
    
(b)    Waiver. Any right of the Corporation contained in this Agreement may be
waived in writing by the Administrator. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.


(c)    Section 409A. The RSUs are not intended to be subject to Section 409A of
the Code. Notwithstanding the foregoing or any provision of the Plan or this
Agreement, if any provision of the Plan or this Agreement contravenes Section
409A of the Code or could cause Participant to incur any tax, interest or
penalties under Section 409A of the Code, the Administrator may, in its sole
discretion and without Participant’s consent, modify such provision to (i)
comply with, or avoid being subject to, Section 409A of the Code, or to avoid
the incurrence of taxes, interest and penalties under Section 409A of the Code,
and/or (ii) maintain, to the maximum extent practicable, the original intent and
economic benefit to Participant of the applicable provision without materially
increasing the cost to the Corporation or contravening the provisions of Section
409A of the Code. This Section 8(c) does not create an obligation on the part of
the Corporation to modify the Plan or this Agreement and does not guarantee that
the RSUs will not be subject to interest and penalties under Section 409A.


(d)    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax, pdf/email or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to Participant, at Participant’s address indicated
by the Corporation’s records, or if to the Corporation, to the Corporation’s
principal business office.


(e)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(f)    No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
employee or consultant of the Corporation or its Subsidiaries or shall interfere
with or restrict in any way the right of the Corporation or its Subsidiaries,
which are hereby expressly reserved, to remove, terminate or discharge
Participant at any time for any reason whatsoever.


(g)    No Rights to Award. The grant to Participant of the RSUs pursuant to this
Agreement shall not give Participant any claim or rights to be granted any
future award or additional awards under the Plan, subject to any express
contractual rights (set forth in a document other than the Plan and this
Agreement) to the contrary.


(h)    Fractional Shares. No fractional shares shall be delivered under this
Agreement. In lieu of issuing a fraction of a share in settlement of vested
RSUs, the Corporation shall be entitled to pay to Participant an amount in cash
equal to the fair market value (as defined in the Plan) of such fractional
share.


(i)    Beneficiary. Participant may file with the Administrator a written
designation of a beneficiary on such form as may be prescribed by the
Administrator and may, from time to time, amend or revoke such designation. If
no validly designated beneficiary survives Participant, Participant’s estate
shall be deemed to be Participant’s beneficiary.


(j)    Bound by Plan. By signing this Agreement, Participant acknowledges that
Participant has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.


(k)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Corporation and its successors and assigns, and of
Participant and the beneficiaries, executors, administrators, heirs and
successors of Participant.


(l)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 8.6.4 of the Plan.


(m)    Governing Law. This Agreement shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware without regard
to principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.


(n)    Captions. The captions and headings of the Sections hereof are provided
for convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.


IN WITNESS WHEREOF, the Corporation and Participant have executed this Agreement
as set forth below.


CAESARS ENTERTAINMENT CORPORATION 




By __________________________________
Name:
Title:




Date: __________________________________




Agreed to and Accepted by:
                
_________________________
The Participant




Date:____________________


Number of RSUs:                    


Date of Grant:                           


Vesting Schedule:        The RSUs shall vest eighteen (18) months after the Date
of Grant, subject to Participant’s continued employment or service with the
Company or one of its Subsidiaries on such vesting date; provided, that any
then-unvested RSUs shall automatically vest in full upon a Participant’s
termination employment or service with the Company or one of its Subsidiaries
resulting from (i) a termination by the Company without Cause, (ii) a
resignation by Participant for Good Reason, or (iii) a Participant’s death or
Disability.


1